Exhibit 10.11

LOGO [g39932g29t53.jpg]

January 30, 2009

Robert J. Lollini

[ADDRESS]

Dear Bob,

We are pleased that you have decided to join Myriad Pharmaceuticals. We are
confident that you will find Myriad to have the stimulating and rewarding
environment that you seek.

Myriad is pleased to offer you the position of Chief Financial Offer with Myriad
Pharmaceuticals, Inc. at an annual salary of $285,000. You will also be eligible
for bonus compensation of up to 35% of your base salary, predicated upon
individual achievement of objectives mutually agreed upon by your supervisor and
you, as well as company performance.

Dr. Adrian Hobden will be your immediate supervisor, and your responsibilities
will be those described to you during previous discussions. We anticipate your
start date to be February 17, 2009. New employee orientation is on Wednesday of
each week at 9 am and is held in the Human Resources Department. To begin our
payroll process, please complete and return the enclosed I-9 form, with a
photocopy of the relevant identification, and the Application for Employment.
(Please only complete the 1st and 3rd page, as we have a current copy of your
resume.)

Upon your employment with Myriad, you will be nominated for 100,000 shares of
stock options in Myriad Pharmaceuticals, Inc. Share options will be awarded
after MPI is spun out of MGI and priced based on the first day of trading. The
vesting schedule for share options will be based on your first day of
employment.

As part of this offer, you will be eligible for Myriad’s complete benefit
program, including our excellent medical insurance, dental insurance, life/AD&D
and long term disability insurance, Section 125 cafeteria plan, and 401(k)
retirement plan in which Myriad matches 50% of your contributions up to a
maximum of 4% of your base salary. Also included are the Company’s 13 paid
holidays and 4 weeks of personal leave per year. After five years of employment
at Myriad, your personal leave will increase to 5 weeks per year. When you
report to work, you will be provided with more detailed information regarding
our complete policies and benefits program.

MYRIAD PHARMACEUTICALS, INC. — 320 WAKARA WAY, SALT LAKE CITY, UTAH 84108 —
(801) 584-3600 — FAX (801) 584-3640



--------------------------------------------------------------------------------

Page 2

Lollini

January 30, 2009

Myriad Pharmaceuticals is committed to the discovery and development of novel
pharmaceutical products. We believe you are a valuable member of the MPI team,
and will add to the success of the company. If you are in agreement with the
terms of this letter, please sign below and return one of these originals to my
office as soon as possible. I look forward to hearing your favorable response.

 

Very truly yours,

/s/ Barbara Berry

 

Barbara Berry Sr. Vice President, Human Resources

Accepted by:

/s/ Robert J. Lollini

 

Date:  

2/4/09